                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Michael J. Linville,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:20-cv-00084-DCK
                                      )
                  vs.                 )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 17, 2021 Order.

                                               June 17, 2021




        Case 1:20-cv-00084-DCK Document 24 Filed 06/17/21 Page 1 of 1
